

116 HRES 856 IH: Opposing kleptocracy around the world and supporting efforts to develop an effective, independent International Anti-Corruption Court.
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 856IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Ms. Speier (for herself and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONOpposing kleptocracy around the world and supporting efforts to develop an effective, independent
			 International Anti-Corruption Court.
	
 Whereas kleptocracy involves a country’s leaders at the highest levels illegally using public power for private gain, including by bribery, nepotism, fraud, or embezzlement;
 Whereas the corrupt actions of leaders may be facilitated and enabled by professionals who provide those leaders with money management, legal public relations, and other services;
 Whereas kleptocracy has deprived citizens of countries across the world of billions of dollars; Whereas an estimated 5 percent of the world’s gross domestic product (GDP) is lost to corruption;
 Whereas research by the International Monetary Fund has found that corruption is responsible for $1,000,000,000,000 in lost tax revenues;
 Whereas kleptocracy fosters an environment of criminality in a country, as leaders make corrupt use of or undermine institutions to allow them to steal, launder, hide, and store wealth, rather than effectively govern their countries;
 Whereas an environment of criminality creates incentives for human rights abuses, including restrictions on the freedom of the press, as leaders stigmatize and silence those who would shed light on their activities;
 Whereas kleptocracy also undermines human rights by stealing funds that could otherwise be invested in health, education, safe drinking water, and the defense and promotion of other rights;
 Whereas the amassing of illicit wealth in the hands of a few is detrimental to democratic processes and the rule of law;
 Whereas the World Bank has found corruption disproportionately harms the poor by impeding access to social services and the investment necessary for jobs and economic growth;
 Whereas grand corruption fuels the global migration crisis by depriving people of opportunities and livelihoods and generating criminal violence, thus pushing thousands around the world to leave their kleptocratic home countries and threatening international peace and security;
 Whereas kleptocracy is a global problem requiring a coordinated international response; Whereas the United States has long led the fight against kleptocracy domestically and internationally;
 Whereas the Foreign Corrupt Practices Act of 1977 allows the United States to prosecute businesses that engage in corrupt behavior and has served as a model for the legislation of other countries concerned with good governance and best practices;
 Whereas United States actions under the Foreign Corrupt Practices Act of 1977 have led to the seizure of millions of dollars in assets from corrupt foreign governments;
 Whereas the United States has used existing criminal money laundering, mail and wire fraud, and other authorities to investigate and prosecute kleptocrats for bribery;
 Whereas democratic countries are considering the expansion of foreign bribery laws to address the demand side of bribery;
 Whereas the United States is a state party to the Inter-American Convention Against Corruption, the United Nations Convention Against Corruption, and the Organisation for Economic Co-operation and Development’s Convention on Combating Bribery of Foreign Public Officials in International Business Transactions;
 Whereas existing international conventions facilitate interstate cooperation in the fight against many forms of corruption, but are not sufficient to eliminate the impunity from which kleptocrats in many countries benefit;
 Whereas judicial systems in kleptocracies often fail because they have been captured or weakened by rulers seeking to protect their ill-gotten gains;
 Whereas an International Anti-Corruption Court (IACC) shows great promise for combating kleptocracy and corruption by reducing impunity for acts of grand corruption around the world;
 Whereas an IACC would complement efforts to enforce anti-kleptocracy laws in countries where domestic judicial systems have failed;
 Whereas an IACC could offer an alternative avenue for citizens of many countries to pursue the return of stolen money, property, and other assets;
 Whereas an IACC would be structured to fairly and independently investigate and prosecute kleptocracy as defined by law;
 Whereas an IACC would be staffed with expert investigators and internationally recognized judges with the expertise and experience needed to effectively pursue kleptocracy cases;
 Whereas an IACC would safeguard the rights of the accused in keeping with internationally recognized due process rights;
 Whereas an IACC would even the playing field for United States businesses by strengthening the enforcement of antikleptocracy laws everywhere in the world;
 Whereas entering into international treaties is an exercise of national sovereignty; Whereas international judicial mechanisms already operate only when domestic mechanisms are unwilling or unable; and
 Whereas IACC rulings would be enforced through the exercise of the powers of its member states: Now, therefore, be it
	
 That the House of Representatives— (1)opposes kleptocracy and grand corruption and stands in solidarity with its victims around the world;
 (2)applauds the strong United States record in seeking to counter kleptocracy around the world; (3)reiterates the deep commitment of the United States to supporting global efforts to root out corruption and its corrosive economic, political, and social effects by fostering accountability and promoting good governance; and
 (4)supports United States efforts to engage in the development of an effective, independent International Anti-Corruption Court (IACC).
			